     Case 2:20-cv-02202-KJM-KJN Document 13 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHAWN DAMON BARTH,                                  No. 2:20-cv-2202 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS &
                                                         RECOMMENDATIONS
14   C/O BORBE, et al.,
15                       Defendants.
16

17           By order filed April 29, 2021, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. Thirty days from that date have passed, and plaintiff has

19   not filed an amended complaint, or otherwise responded to the court’s order.

20           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

21   directed to assign a district judge to this case; and

22           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

23   110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                        1
     Case 2:20-cv-02202-KJM-KJN Document 13 Filed 06/09/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: June 9, 2021

 4

 5

 6   /bart2202.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
